Citation Nr: 0023114	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a period 
of study from January 1998 to May 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1993 to 
August 1997.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 determination by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

At a June 1999 hearing before a Decision Review Officer of 
the Waco, Texas, Regional Office, the veteran's 
representative appears to have raised the issue of 
entitlement to a waiver of the recovery of an overpayment of 
educational assistance benefits.  Since this matter has not 
been adjudicated, it is referred to the RO for appropriate 
action.


REMAND

In January 1998, the RO received the veteran's VA Form 22-
1999-3 (Enrollment Certification), in which an official of 
Austin Community College (ACC) certified that from January 
12, 1998 to May 10, 1998, the veteran was enrolled in 
coursework totaling 12 credit hours.  Based on the foregoing 
certification, as reflected in VA Form 22-8945 (Education 
Award) dated in January 1998, the veteran was awarded monthly 
educational assistance benefits (Chapter 30) in the amount of 
$439.85.  A subsequently filed VA Form 22-1999b-3 (Notice of 
Change in Student Status), received at the RO in July 1998, 
notes that the veteran was "repeating or taking courses not 
required," and as a result, the veteran's certified 
coursework total (from January 12, 1998 to May 10, 1998) was 
changed to reflect 6 credit hours.  A VA Form 22-8945 dated 
in July 1998, establishes that, due to this change, the 
veteran was awarded reduced benefits in the adjusted amount 
of $219.93 for courses taken during the January 12, 1998 to 
May 10, 1998 period of study.

A letter from ACC, dated in July 1998, notes that two of the 
courses taken by the veteran during the January 1998 to May 
1998 period of study, a course in Drama (DRM1723) and a 
course in Government (GOV2623), were "repeated or not 
required under your degree plan of AA Economics."

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by applicable regulations.  38 C.F.R. § 
21.7120 (1999).  However, VA will not pay educational 
assistance for enrollment in any course that is not part of a 
veteran's or service member's program of education unless the 
person is enrolled in refresher courses, deficiency courses, 
or other preparatory or special education or training courses 
necessary to enable the person to pursue an approved program 
of education.  38 C.F.R. §§ 21.7122(b) (1999).

The Board observes that an enrollment certificate received at 
the RO in June 1998, indicates that, during the pendency of 
the veteran's appeal, the veteran changed his program of 
study from Economics to Radio-TV-Film.  It does not appear 
that the RO considered this change in deciding the veteran's 
claim.  Moreover, assuming the Radio-TV-Film program of study 
meets the criteria for an approved program of education under 
applicable regulations, the record is unclear regarding 
whether GOV2623 or DRM1723 are considered "repeated or not 
required" under the new program of education.  There has 
been no indication to this effect from certifying officials 
at ACC.  In light of the foregoing, clarification of the 
record is needed before the Board can proceed in adjudicating 
the veteran's claim.

This case is hereby REMANDED to the RO for the following 
development:

1.  The RO should indicate in the record 
whether the veteran's new field of study, 
Radio-TV-Film, meets the criteria for an 
approved program of education under 
applicable VA statutory and regulatory 
provisions.

2.  If the RO determines that Radio-TV-
Film satisfies the criteria for an 
approved program of education, it should 
then contact a certifying official from 
ACC and inquire as to whether the courses 
GOV2623 or DRM1723 are considered 
"repeated or not required" courses 
under the Radio-TV-Film program of 
education.  The RO should document in the 
veteran's educational folder the 
responses it receives in attempting to 
clarify the factual background of this 
case. 

3.  When the above development has been 
completed, the RO should readjudicate the 
claim.  If the RO denies the benefit 
sought, it should furnish the veteran and 
his representative a supplemental 
statement of the case (SSOC) clearly 
setting forth the laws and regulations on 
which the RO relied in denying the claim 
and the reasons for which the RO denied 
the claim.  The RO should also provide 
the veteran and his representative an 
opportunity to respond to the SSOC before 
the claim is returned to the Board for 
further appellate review.   

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to submit any additional evidence 
he wishes to have considered in connection with this claim.  
However, he is not obligated to act unless otherwise 
notified.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




